EXHIBIT 10.1

[*] DENOTES EXPURGATED INFORMATION

 

THIRD AMENDED AND RESTATED

PRODUCTION AGREEMENT

BETWEEN

BOSTON BEER CORPORATION

AND

HIGH FALLS BREWING COMPANY, LLC

 

      This Third Amended and Restated Agreement, referred to herein as the or
this "December 2004 Agreement", is being entered into effective as of December
1, 2004 (the "Effective Date"), by and between Boston Beer Corporation, a
Massachusetts corporation with its principal place of business at 75 Arlington
Street, Boston, MA 02116 ("Boston Beer"), and High Falls Brewing Company, LLC, a
New York limited liability company with its principal place of business at 445
St. Paul Street, Rochester, NY 14605 ("High Falls").

 

      Boston Beer and High Falls are parties to a Second Amended and Restated
Agreement, effective as of April 15, 2002 (the "2002 Production Agreement"),
pursuant to which High Falls has brewed, packaged and sold Products (as defined
therein) for Boston Beer at the brewery owned by High Falls in Rochester, New
York (the "Brewery").

 

      Boston Beer and High Falls have now agreed to amend further and expand the
contractual relationship between them, to the extent set forth in this December
2004 Agreement, and are entering into this December 2004 Agreement in order to
modify, amend and restate the 2002 Production Agreement. [Boston Beer and High
Falls are sometimes hereinafter referred to as the "Parties" or either of them
as a "Party".]

 

      Accordingly, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

      1. SCOPE OF AGREEMENT; COMMITTED CAPACITY.

 

            (a) Commitment. During the term of this December 2004 Agreement as
set forth in Section 4 hereof, High Falls agrees to brew, package and sell
Products to Boston Beer and Boston Beer agrees to purchase Products from High
Falls, in accordance with and subject to the terms and conditions set forth
herein.

 

            (b) Definitions. For purposes of this 2004 Agreement, the following
terms shall have the respective meanings ascribed to them:

   

      "Barrel"

means 31 U.S. gallons (3,968 ounces). The following calculation shall be used to
measure barrels of the Products packaged in containers other than Kegs:    

Container Volume in Ounces X Containers Per Case Unit X No. of Case Units

Barrel Volume in Ounces.

     

      "Brewed Capacity"

means the number of barrels of brewhouse capacity and/or tank capacity required
to produce a shipped barrel of Samuel Adams Boston Lager®, based on a five (5)
week tank cycle.      

      "Packaged Capacity"

means the number of barrels of Products actually packaged at the Brewery, which
may include Products that are not brewed, such as certain flavored malt
beverages.    

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 2 of 21

   

      "Products"

means the Boston Beer proprietary products identified on Schedule 1, as such
Schedule may be amended from time to time by mutual agreement of the Parties,
except that High Falls may not unreasonably withhold its approval.  

            (c) Packaging.

 

                  (i) Packages. Packaging for the Products shall be in cases of
4/6, 2/12 packs in a tray, or 24 loose twelve ounce bottles and 12 twenty-two
ounce bottles, in half barrel or quarter barrel kegs, and any other package
types or configurations that the parties mutually agree to use for packaging
such products, except that High Falls shall not decline to package any Product
if the process is substantially the same as an existing package and/or Boston
Beer provides the necessary equipment required for such packaging as provided in
Section 9(b) below. In addition, if requested by Boston Beer, High Falls shall
package up to [*] of used glass per month, with the understanding that
improvements to existing equipment shall be required, which improvements shall
be provided as set forth in Section 9(b) below. Further, if requested by Boston
Beer, High Falls shall package Products in [*], with the understanding that
Boston Beer will provide, at its own expense, the necessary equipment at its own
expense in accordance with Section 9(b) below.

 

                  (ii) Other Requirements. High Falls shall at all times have
the ability to run and make available to Boston Beer, upon its request:

   

(1)

Back labels on all Products;

       

(2)

Pressure sensitive labels (PSLs);

       

(3)

End-loading 12 packs; and

       

(4)

Bulk glass.

 

            (d) Committed Capacity.

 

                  (i) High Falls shall provide Boston Beer with annual
production capacity (either Brewed Capacity or Packaged Capacity) at the Brewery
(the "Annual Committed Capacity") of [*] barrels guaranteed available, as
adjusted as set forth herein. Beginning [*], the Annual Committed Capacity for
each calendar year of the Term shall be the greater of [*]% of the capacity used
in the previous year and [*] barrels, provided that the maximum committed Brewed
Capacity shall be [*] barrels and the maximum committed Packaged Capacity shall
be [*] barrels per annum. It is the understanding of the parties that Boston
Beer's [*] Products will be packaged on High Fall's # 2 bottling line, unless
otherwise mutually agreed to in writing by the Parties.

 

                  (ii) The Parties shall work together mutually to optimize the
capacity utilization of the Brewery, and improve the tank utilization and brew
house utilization of Boston Beer Products, provided that this shall not require
Boston Beer to change process parameters affecting beer quality, taste or image
in Boston Beer's sole discretion, nor shall this effort require specific
investment by Boston Beer.

 

      2. PRICE AND MANNER OF PAYMENT.

 

            (a) Except as otherwise provided in the following subsections of
this Section 2, Boston Beer shall pay High Falls for the Products an amount (the
"Unit Price") equal to: (i) the applicable "Fixed Charge" set forth on Schedule
2 attached hereto, plus (ii) except as otherwise provided in subsection
3(a)(iv), the net cost to High Falls of all Brewing Ingredients [as defined in
Section 3(a)] purchased by

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 3 of 21

 

High Falls and used in producing the Products; all federal, state and local
excise taxes attributable to the Products that are paid by High Falls; and
deposit charges of $[*] per Keg, $[*] per bottle pallet and $[*] per draft
pallet, or such other amounts as the parties mutually agree. For this purpose,
"net cost to High Falls" shall include purchase discounts, but not discounts
resulting from credit terms.

 

            (b) [*] Increase.

 

                  (i) Effective [*], and annually thereafter during the Initial
Term, the Fixed Charge component of the Unit Price for the Products shall be
increased by an amount equal to [*] percent ([*]%) of the increase in the [*]
Index [*] as published by the United States Department of Commerce - Bureau of
Labor Statistics for the previous 12-month period ending [*]. It is understood
that adjustments to the Fixed Charge will never decrease as a result of
adjustments under this section.

 

                  (ii) If the Initial Term of this December, 2004 Agreement is
extended as provided in Section 4(b) below, effective [*], and annually
thereafter, the Fixed Charge component of the Unit Price for the Products shall
be increased by an amount equal to [*] percent ([*]%) of the increase in the [*]
Index [*] as published by the United States Department of Commerce - Bureau of
Labor Statistics for the previous 12-month period.

 

            (c) Unit Prices are F.O.B. the carrier's trucks at High Falls' docks
(i.e., the Unit Price includes the cost and risk of loading trucks at High
Falls' dock) and include High Falls' labor costs, overhead, profit and other
costs incurred in the brewing and packaging of the Product.

 

            (d) On the date the Products are shipped, High Falls will invoice
Boston Beer for the Fixed Charge, all federal, state and local excise taxes
attributable to the Products that are paid by High Falls and the Keg and pallet
deposit charges. High Falls will invoice Boston Beer for all Brewing Ingredients
purchased by High Falls at High Falls' standard cost when the Products are
shipped (with monthly reconciliation to reflect High Falls' actual cost). High
Falls may periodically adjust its standard cost for Brewing Ingredients to more
accurately reflect its actual costs. High Falls shall notify Boston Beer in
writing of any adjustment in its standard cost at least ten (10) days prior to
the date such adjustment will take effect. All invoices will be sent to Boston
Beer electronically and Boston Beer will pay each Wednesday by electronic funds
transfer all timely invoices that relate to shipments of the Products made by
High Falls during the previous week.

 

      3. BREWING INGREDIENTS, PACKAGING MATERIALS AND BREWING SUPPLIES.

 

            (a) For purposes of this Agreement, "Brewing Ingredients" shall be
defined as all [*]. Brewing Ingredients for Products shall be purchased and
supplied as follows:

 

                  (i) All [*] shall be purchased by Boston Beer or High Falls
(at [*] cost) directly from [*] commercial [*] suppliers to Boston Beer's
specifications. Boston Beer will use its best efforts to communicate to High
Falls, changes in it malt specifications in order to allow High Falls adequate
time to evaluate the suitability of the new specifications for its own products.

 

                  (ii) All [*] used in the brewing of the Products shall be
purchased by [*] from [*], which payment shall be made within [*] days of
delivery of the [*] to the Brewery. Delivery of [*] shall be coordinated between
High Falls and Boston Beer.

 

                  (iii) All [*] used in the brewing of the Products shall be
supplied by Boston Beer [*]. All [*] supplied by Boston Beer shall remain the
property solely and exclusively of Boston Beer and shall be segregated and
identified by High Falls as such. Delivery of [*] to High Falls shall be
coordinated between High Falls and Boston Beer.

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 4 of 21

 

                  (iv) All [*]used in the brewing and packaging of the Products
shall be purchased by High Falls directly from High Falls' commercial [*]
suppliers. Commencing on the Effective Date, Boston Beer shall pay [*] percent
([*]%) of the cost of all PVPP used in the brewing and packaging of the
Products, and High Falls shall pay the other [*] percent ([*]%).

 

                  (v) [*] which is used by High Falls in the production of
Boston Beer's [*], shall be purchased by High Falls and paid for by Boston Beer.

 

            (b) For purposes of this Agreement, "Packaging Materials" shall be
defined as all bottles, crowns, labels, cases, cartons, Kegs, tap covers,
pallets, carriers, trays, dust covers and the like used in the packaging and
shipment of the Products. Packaging Materials shall be purchased and supplied as
follows:

 

                  (i) Bottles, crowns, labels, cases, cartons, tap covers,
carriers, trays and the like shall be purchased by Boston Beer and supplied to
High Falls as needed to meet the Packaging Schedule for the Products. High Falls
shall work directly with Boston Beer's suppliers to manage the release of such
materials on a timely basis.

 

                  (ii) Bottles from Boston Beer's glass supplier may be
delivered on pallets which are to be returned to such supplier. High Falls shall
be responsible for managing the pallet float for bottles and shall reimburse
Boston Beer for pallets belonging to such supplier not returned in the normal
course and that have been charged to Boston Beer by the supplier.

 

                  (iii) Unless otherwise mutually agreed, Kegs and pallets in
quantities adequate for the volume of the Products to be packaged under this
December 2004 Agreement shall be purchased by Boston Beer and supplied to High
Falls from time to time. All such Kegs and pallets shall be returned and reused
in accordance with High Falls' standard policies for Keg and pallet return and
reuse. From time to time during the term of this Agreement, Boston Beer shall
purchase and supply to High Falls additional Kegs and pallets in numbers
adequate to replace Kegs and pallets lost or otherwise rendered unusable. All
Kegs and pallets shall conform to the specifications of Kegs and pallets used by
High Falls in packaging and shipping its own products. High Falls may reject any
Kegs or pallets that are damaged, are unacceptably dirty or do not otherwise
conform to High Falls' specifications. All rejected Kegs shall be held by High
Falls for periodic removal by Boston Beer. All rejected pallets shall be
disposed of by High Falls at no charge to Boston Beer. Upon each delivery to
High Falls of Kegs and pallets purchased by Boston Beer, High Falls shall issue
to Boston Beer a credit of $[*] per Keg, $[*] per bottle pallet and $[*] per
draft pallet. High Falls shall maintain records of all Kegs and pallets received
from Boston Beer and provide a monthly reconciliation showing Kegs and pallets
received, Kegs rejected and returned to Boston Beer, pallets disposed of by High
Falls, Kegs and pallets on hand at High Falls and Kegs and pallets in the float.
The cost to repair draft pallets will be shared by both Parties based on their
proportionate share of combined draft volume, as measured in barrels, produced
at the Brewery in the previous calendar year.

 

                  (iv) [*] shall purchase and supply at its own cost Lock n'
Pop, shrink wrap, label adhesive and hot melt glue used in packaging and
shipping of the Products.

 

            (c) Boston Beer has the right, subject to the approval of High
Falls, which approval will not be unreasonably withheld, to make changes in the
Packaging Materials. If the proposed new Packaging Materials can be used without
modification or addition to High Falls' existing equipment, High Falls shall
produce the Products using the new Packaging Materials upon mutual agreement by
High Falls and Boston Beer to any adjustment to the Fixed Charge required to
compensate High Falls for any difference in production cost compared to the cost
to produce the Products in the comparable bottle package. If the proposed new
Packaging Material requires any modifications or additions to High Falls'

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 5 of 21

 

existing equipment, then the obligations of the parties with respect to such
modifications or additions shall be governed by Section 9 of this Agreement.

 

            (d) For purpose of this Agreement, "Brewing Supplies" shall be
defined as [*]. [*] shall purchase and supply at its own cost all Brewing
Supplies used in the brewing of the Product.

 

            (e) Boston Beer shall have sole responsibility for the selection and
approval of all Brewing Ingredients, Packaging Materials and Brewing Supplies
used to produce the Products. Boston Beer shall have sole responsibility for the
content and design of all labels, tap covers, crowns, cartons, cases and other
Packaging Materials.

 

            (f) Upon the termination of this December 2004 Agreement for any
reason: (i) Boston Beer will purchase from High Falls (w) all Kegs and pallets
furnished by Boston Beer that are on hand at High Falls at their respective
credit amounts set forth in subsection 3(b)(iii) above, (x) all finished
Products at the Unit Price, (y) all inventory of work in process of the Products
at High Falls' cost, and (z) all inventory of Brewing Ingredients, Packaging
Materials and Brewing Supplies purchased by High Falls that are not reasonably
useable by High Falls in its own products at High Falls' cost; and (ii) High
Falls will make available for pick up by Boston Beer at High Falls' dock all
finished Products, all Brewing Ingredients, Packaging Materials and Brewing
Supplies referred to in subsection 3(e) hereof, and all Kegs, pallets and dust
covers on hand at High Falls that were furnished by Boston Beer. In the event
sales of the Products are substantially less than forecasted by Boston Beer
resulting in abnormally excess inventories of Brewing Ingredients, Packaging
Materials and Brewing Supplies purchased by High Falls, Boston Beer will
purchase such excess from High Falls at High Falls' cost.

 

      4. TERM.

 

            (a) The term of this December 2004 Agreement shall commence on the
Effective Date and, unless extended by the following provisions of this Section
4 or terminated pursuant to Section 10 hereof, shall expire on [*] (the "Initial
Term").

 

            (b) Provided that Boston Beer is not then in default under this
Agreement, Boston Beer may, in its sole discretion, extend the term of this
December 2004 Agreement for a further period of [*] years (i.e., until [*]) (the
"Extended Term"), provided that it gives High Falls written notice thereof on or
before [*].

 

            (c) The Parties acknowledge that Boston Beer's obligations pursuant
to this December 2004 Agreement to make payments to High Falls and the Parties'
respective rights and obligations under Sections 3(f), 9, 10, 11, 12, 14, 15,
16, 17, and 26 shall survive the expiration or termination of this Agreement.

 

      5. MINIMUM ORDERS.

 

            (a) Annual Forecasts.

 

                  (i) On or before November 1 of each year, Boston Beer shall
provide High Falls with a forecast for its aggregate volume requirements for the
following calendar year (the "Annual Forecast"). The Annual Forecast for
calendar year 2005 is attached as Schedule 3 hereto. Thereafter, the Annual
Forecast shall, without the approval of High Falls, be no more than [*] percent
([*]%) of the actual purchases made by Boston Beer in the 12-full-month period
ending October 31, immediately preceding such Annual Forecast (it being
understood that the Annual Forecast for calendar year 2005 is for [*] percent
([*]%) of the annual volume for the year and such amount shall be pro rated
accordingly).

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 6 of 21

 

For the calendar year 2006, Boston Beer shall be allowed to produce up to [*]
percent ([*]%) of its actual purchases in calendar year 2005. The Annual
Forecast shall contain monthly projections by package for each Product, with the
understanding that Boston Beer may, through the Production Plan process
described in subsection 5(b) below, substitute one or more of the Products for
any other Product for the forecasted Products, provided that, if the Product has
never been produced by High Falls in the past and/or if capital investments must
be made in order to produce such a substituted Product, Boston Beer shall give
adequate advance notice to High Falls in order to test brew and/or make the
investments in the equipment pursuant to Section 9 below that are necessary to
make such Products. In such event, the Parties will work together mutually to
accommodate such substitution.

 

                  (ii) If Boston Beer's Annual Forecast is greater than [*]% of
the actual production for the previous twelve (12) months and greater than [*]
barrels, then High Falls may request that Boston Beer pay for the materials
required for such production that exceeds such volume, provided that High Falls
has demonstrated to Boston Beer's reasonable satisfaction that committing such
funds would cause an undue hardship on High Falls. In such a circumstance, High
Falls must provide written notice to Boston Beer within thirty (30) days of its
receipt of Boston Beer's Annual Forecast, together with appropriate
documentation. Boston Beer shall then have thirty (30) days in which to either
adjust its Annual Forecast below such levels or to reach an agreement with High
Falls regarding the payment of the cost of materials for such incremental
volume.

 

                  (iii) It is the intent of the parties that the package mix
between bottled and keg production of the Products allocated to High Falls be
generally reflective of the package mix that Boston Beer experiences for those
Products in the Northeastern United States.

 

            (b) Production Plan. On a weekly basis, Boston Beer shall provide
High Falls with a 12-week Production Plan for the Products (the "Production
Plan''). The Production Plan shall be a rolling 12-week schedule setting forth
brewing and packaging requirements for the Products for each week during the 12
weeks covered by the Production Plan. All brewing requirements for the Products
during the first six weeks of the Production Plan shall constitute firm orders
by Boston Beer. All brewing requirements for the Products during the second six
weeks of the Production Plan and all packaging requirements set forth in the
Production Plan shall be a forecast of Boston Beer's best estimate of brewing
and packaging requirements for the Products and shall be used by High Falls for
capacity planning purposes. Boston Beer shall update the Production Plan each
week by providing its best estimate of brewing and packaging requirements for
the twelfth week and by revising the schedule for brewing and packaging
requirements in the sixth through eleventh weeks of the Production Plan. The
brew size that Boston Beer shall utilize in the Production Plan shall be High
Falls' maximum brew based on High Falls' current brewing vessels, currently
estimated to yield approximately [*] barrels of a Product (a "Brew"). The
minimum brewing requirement that Boston Beer may specify during any week shall
be [*] Brews. The maximum brewing requirement that Boston Beer may specify shall
not exceed [*] barrels in any consecutive four (4) week period. High Falls shall
have the right, in its sole discretion, to set the actual time and date on which
each Brew shall be brewed, provided that High Falls shall use its best efforts
to (i) minimize the length of time that the Products remain in storage prior to
packaging, and (ii) meet the shipment dates specified on the Packaging Schedule.

 

            (c) Packaging Schedule. Boston Beer shall place all orders for
packaging and shipment of the Product by the eighth business day of each month
(the "Packaging Schedule"). The Packaging Schedule shall set forth the quantity
of the Products by package type and the week in which each order shall be
shipped in the following month. Packaging shall be scheduled in increments of
[*] cases for 22 oz. bottles; [*] cases for 12 oz. bottles in new glass; and [*]
cases for 12 oz. bottles in refillable glass. The minimum order for packaging
the Products, in Kegs shall be [*] Kegs.

 

            (d) Volume Adjustment Payment. If Boston Beer does not purchase at
least [*] barrels of Product in a calendar year (or [*] barrels in calendar year
2005) ("Minimum Purchase"), it shall

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 7 of 21

 

pay High Falls an amount equal to $[*] per barrel for each barrel less than the
Minimum Purchase amount as a "Volume Adjustment Payment." Such payment shall be
made by January 31st in which a Volume Adjustment Payment is due for the
previous year. Notwithstanding the foregoing, if Boston Beer's Annual Forecast
does not provide for the Minimum Purchase, then the Volume Adjustment Payment
for the number of barrels forecasted to be purchased lower than the Minimum
Purchase shall be paid at the time of the delivery of the Annual Forecast, which
amount shall be adjusted at the end of the calendar year by the amount of actual
purchases made during the year. Boston Beer may, in its sole discretion, set off
against the then applicable Purchase Option Amount under the Equipment Lease for
[*] and the Equipment Lease for Required Additional Equipment in lieu of payment
of a Volume Adjustment Payment in cash, it being understood that any such offset
shall first be applied to any outstanding amount owed under the Equipment Lease
for [*].

 

      6. RISK OF LOSS.

 

      Boston Beer shall have sole responsibility for selecting carriers and
making all arrangements for shipment of the Products to its customers, except
that High Falls shall be responsible for the actual scheduling of the carriers
on a day-to-day basis. Boston Beer shall pay for all costs associated with
shipment of the Products from High Falls's facility. High Falls and Boston Beer
acknowledge and agree that, consistent with the F.O.B. pricing terms, the risk
of loss in loading the carrier's trucks shall be borne by High Falls. However,
the carrier's driver shall have the right to inspect each shipment for damage
prior to leaving the loading dock and, accordingly, Boston Beer shall bear the
risk of loss on any shipment of Products, once the carrier's truck leaves the
loading dock.

 

      7. BREWERY OF RECORD.

 

            (a) High Falls shall provide all Products brewed hereunder under the
trade name(s) specified by Boston Beer as the Brewery of Record. High Falls
shall secure and maintain any permits, licenses, approvals and the like required
by any federal, state or local governmental agency on behalf of Boston Beer. [*]
out-of-pocket costs, including, without limitation, legal expenses, incurred in
connection therewith.

 

            (b) High Falls and Boston Beer shall maintain an alternating
proprietorship whereby the Products are produced at High Falls's facility under
a Brewer's Notice for such premises issued to Boston Beer. High Falls shall
maintain separate records for the Products produced under the Boston Beer
alternating proprietorship and shall file monthly reports and federal excise tax
returns in a timely manner on behalf of the Boston Beer alternating
proprietorship. To the extent requested by Boston Beer and to the extent
reasonably possible, High Falls shall, but subject to and in compliance with all
applicable federal, state or local laws, rules and regulations, identify Boston,
Massachusetts, as the sole label source for the Product. [*] out-of-pocket
costs, including, without limitation legal expenses, incurred in connection with
maintaining the Boston Beer alternating proprietorship.

 

            (c) High Falls shall provide, [*], an office at the Brewery for use
by a Boston Beer brewmaster or comparable employee (a "BBC Brewmaster") who will
have access to all aspects of the Brewery and the production process as they
relate to the Products. Boston Beer shall provide, at its own expense, such
office equipment, telephone and computer telecommunications lines, and the like
as it may desire. Each BBC Brewmaster shall be restricted in his or her access
to the Brewery to areas involving the production, packaging and storing of the
Products, and no such BBC Brewmaster shall interfere with High Falls' production
process for its own proprietary brands or other contract products. Each BBC
Brewmaster will be subject to the confidentiality provisions of Section 27 below
and it will be a condition to each BBC Brewmaster's being granted access to the
Brewery as contemplated above that he or she execute personally a written
confidentiality agreement to the same effect. A material violation of any of the
restrictions set forth above by any BBC Brewmaster, including a material
violation of any

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 8 of 21

 

individual confidentiality agreement shall constitute grounds to deny any such
BBC Brewmaster further access to the Brewery. It shall not be a violation of
this Section 7 ( c) for a Brewmaster to report concerns to any officer of Boston
Beer or to avail himself or herself of Boston Beer's so-called "whistleblower"
mechanism to report concerns to members of the Audit Committee of Boston Beer's
Board of Directors or Boston Beer's outside counsel.

 

      8. FORCE MAJEURE.

 

            (a) High Falls shall not be liable to Boston Beer in the event that
High Falls shall delay in or fail to deliver Products to Boston Beer hereunder
for any reason or cause beyond its control, including but not limited to a
slowdown, stoppage or reduction of High Falls's production or delivery due to
strikes, fire, flood, labor stoppage or slowdown, inability to obtain materials
or packages, shortage of energy, acts of God, a limitation or restriction of its
production by action of any military or governmental authority, or any other
such causes.

 

            (b) In the event of any such slowdown, stoppage or reduction of High
Falls' production or deliveries, High Falls will allocate its remaining capacity
pro rata between High Falls's own products, the Products and the other contract
products produced by High Falls, provided that Boston Beer shall use reasonable
efforts to move production of the Products to its other suppliers for the
duration of any such slowdown, stoppage or reduction so as to minimize the
amount of the Products that High Falls is required to produce for Boston Beer
during such slowdown, stoppage or reduction. Such pro rata allocation of High
Falls's remaining production capacity shall be based on the proportionate volume
of High Falls's own products, the Products, and other contract products produced
by High Falls during the [*] month period immediately preceding the month in
which occurred the event which gave rise to the slowdown, stoppage or reduction
of High Falls' production or delivery. In allocating the proportionate share of
its remaining capacity to be devoted to the Products, High Falls shall use its
best efforts to accommodate the mix of Products specified by Boston Beer.

 

      9. CHANGE PARTS AND BREWERY MODIFICATIONS.

 

            (a) The Parties acknowledge and agree that High Falls has, as of the
Effective Date, the equipment capable of producing [*] in accordance with
specifications which have been provided to High Falls by Boston Beer.

 

            (b) The Parties anticipate that production of some Products which
have not been produced by High Falls prior to the Effective Date including, but
not limited to, [*], or the use of new Packaging Materials may require changes
or modifications to High Falls's brewing equipment and facilities, or the
installation of new equipment by High Falls to accommodate a unique requirement
for the production of such Products or the use of such new Packaging Materials.
If so requested by Boston Beer, High Falls shall install and Boston Beer will
pay for all change parts, brewery modifications or new equipment reasonably
necessary to enable High Falls to produce such Products or to accommodate such
new Packaging Materials ("Boston Beer Equipment"). Boston Beer shall own all
Boston Beer Equipment and High Falls shall allow Boston Beer to remove all such
change parts and brewery modifications at the termination or expiration of this
December 2004 Agreement, provided that Boston Beer shall restore High Falls'
equipment or facilities to their condition prior to the installation of the
Boston Beer Equipment, ordinary wear and tear excluded. Consistent with the
foregoing, all Boston Beer Equipment shall be added to and be subject to the
terms and conditions of the Equipment Lease for Boston Beer Equipment of even
date entered into between Boston Beer, as Lessor, and High Falls, as Lessee (the
"Equipment Lease for Boston Beer Equipment").

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 9 of 21

 

            (c) Except as otherwise provided in subsection 9(b) above, any
change parts, brewery modifications or new equipment required by Boston Beer
that may be necessary to meet the quality and capacity requirements of Boston
Beer or otherwise, but that can also be beneficially used by High Falls to
produce its own products ("Required Additional Equipment"), shall be purchased
by Boston Beer and leased to High Falls in accordance with the terms and
conditions of the Equipment Lease for Required Additional Equipment, for an
amount equal to [*] percent ([*]%) of the installed purchase price of such
equipment; provided that High Falls shall not be required to lease Required
Additional Equipment pursuant to this subsection to the extent that High Falls'
obligation under the Equipment Lease for Required Additional Equipment exceeds
[*] Dollars ($[*]). Required Additional Equipment may include, but not be
limited to, investments in tank re-lining and repair, yeast propagation
equipment and systems, centrifuges, water deaeration equipment, hop slurry
systems, Optek sensors, improvements to malt handling systems and CO2 counter
pressure systems, and upgrades to brew house vessels.

 

            (d) Upon: (i) the expiration of this December 2004 Agreement at the
end of the Initial Term or of an Extended Term; or (ii) the termination of this
December 2004 Agreement pursuant to the terms hereof, the lease payments under
the Equipment Lease for Required Additional Equipment shall cease, and the
disposition of the Equipment then subject to such lease shall be determined in
accordance with the terms outlined in the Equipment Lease for Required
Additional Equipment.

 

            (e) The parties agree to execute appropriate UCC financing
statements to reflect their respective interests in any Boston Beer Equipment or
any Required Additional Equipment. Boston Beer shall execute and deliver to High
Falls UCC termination statements, bills of sale and any other documentation
reasonably requested by High Falls upon the transfer of ownership to High Falls
of any Required Additional Equipment, [*] Equipment, or Boston Beer Equipment.

 

      10. TERMINATION.

 

            (a) Boston Beer may terminate this December 2004 Agreement at any
time effective no less than [*] months after written notice to High Falls.

 

            (b) High Falls may terminate this December 2004 Agreement, effective
no less than [*] months after written notice to Boston Beer, if Boston Beer has
failed to purchase at least [*] barrels of Products in any period of [*]
consecutive months during the term of this December 2004 Agreement ending
December 31 ([*] barrels in the twenty-four (24) month period ending [*]).

 

            (c) In addition to exercising its rights under Section 26 hereof,
either Party may also terminate this December 2004 Agreement effective
immediately upon written notice to the other Party in the event that the other
Party is in default (i) of any of its payment obligations under this Agreement
or under the Equipment Lease for Boston Beer Equipment, the Equipment Lease for
Required Additional Equipment or the Equipment Lease for [*] between Boston Beer
and High Falls (each an "Equipment Lease"), which default continues for a period
of [*]) calendar days following receipt of written notice of such default or
(ii) of any of its other obligations under this Agreement or under any Equipment
Lease [*] days after receipt of notice of default to correct the breach, except
that if the defaulting party can demonstrate its continuing best efforts to cure
such breach, it shall then have up to [*] days to do so.

 

            (d) Either Party may terminate this December 2004 Agreement
effective immediately upon written notice to the other Party in the event that:
(i) the other Party makes an assignment for the benefit of creditors or files a
voluntary bankruptcy, insolvency, reorganization or similar petition seeking
protection from creditors; (ii) the other Party fails to vacate any involuntary
bankruptcy, insolvency or reorganization petition filed against such Party
within sixty (60) days after the filing of such petition; or (iii) the other
Party liquidates, dissolves or ceases to do business as a going concern.

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 10 of 21

 

            (e) Upon termination pursuant to this Section 10, Boston Beer shall
promptly pay to High Falls all unpaid invoices in full and all unpaid costs
incurred by High Falls pursuant to this December 2004 Agreement in the brewing,
packaging, shipping and storage for the Product. High Falls will use all
reasonable efforts to minimize such costs upon termination and Boston Beer will
have the right to review documentation evidencing such costs.

 

      11. AGENCY AND INDEMNIFICATION.

 

      High Falls and Boston Beer understand and agree that neither Party is, by
virtue of this December 2004 Agreement or anything contained herein, including
High Falls affixing to any Product and/or registering the name of "The Boston
Beer Company," "Boston Beer Company" or any other Boston Beer trade name,
constituted or appointed the agent of the other Party for any purpose
whatsoever, nor shall anything herein contained be deemed or construed as
granting Boston Beer or High Falls any right or authority to assume or to create
any obligation or responsibility, express or implied, for or on behalf of or in
the name of the other, or to bind the other in any manner or way whatsoever.
Boston Beer shall indemnify and hold harmless High Falls from and against any
and all claims, expenses, causes of action or liabilities of any nature
whatsoever (collectively, "Damages"), to the extent that Damages arise solely
from the independent conduct of Boston Beer; provided that Damages shall not
include any loss, liability, cost or expense incurred by High Falls as a
consequence of the exercise by Boston Beer of any of its rights under this
Agreement.

 

      12. PRODUCT LIABILITY.

 

            (a) High Falls and Boston Beer shall each maintain product liability
insurance coverage in the respective amount of not less than $[*] per occurrence
and $[*] combined single limit, and in the amount of not less than $[*] combined
single limit in the aggregate relating to the Products produced by High Falls
for Boston Beer hereunder. Each such policy shall be non-cancelable and
non-amendable with respect to the other Party without at least thirty (30) days'
prior notice to the other Party and each Party shall provide at least annually a
Certificate of Insurance evidencing such coverage.

 

            (b) High Falls shall indemnify and hold harmless Boston Beer and all
of its affiliates from and against any and all loss, liability, cost or expense
of any nature whatsoever, including reasonable attorney's fees (collectively,
"Product Liability Damages"), arising out of or associated with the manufacture
and/or packaging of the Products by High Falls, regardless of when manufactured
or packaged, and whether under this December 2004 Agreement or otherwise, except
to the extent that (i) Product Liability Damages were caused solely by improper
storage, handling or alteration of the Products after delivery to Boston Beer,
(ii) Product Liability Damages are based on or result from a claim that the
Products are inherently defective, or (iii) Product Liability Damages were
caused by Brewing Ingredients, Packaging Materials Brewing Supplies,
specifications, formulas, standards, processes or quality control programs
specified by Boston Beer.

 

            (c) Boston Beer shall indemnify and hold harmless High Falls and all
of its affiliates from and against any and all Product Liability Damages to the
extent arising out of the causes excepted from High Falls's duty to indemnify
Boston Beer under clauses (i), (ii) and (iii) of subsection (b) of this Section
12.

 

            (d) Notwithstanding the provisions of subsections (b) and (c) of
Section 12, in no event shall either Party be liable to indemnify the other
Party for consequential damages suffered by the other Party in an amount greater
than the lesser of (i) $[*] or (ii) $[*] plus [*] times the aggregate Fixed
Charge paid by Boston Beer for all Products during the [*] months preceding the
month in which occurred the event giving rise to the claim for indemnification.

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 11 of 21

 

      13. RECIPE AND QUALITY.

 

            (a) High Falls shall produce the Products in accordance with the
specifications and using the ingredients and brewing formula and procedures
specified by Boston Beer to High Falls from time to time. Boston Beer shall have
the right to change ingredients and/or brewing formula and procedures upon
reasonable prior written notice, provided that the cost of any such change shall
be borne by Boston Beer and, provided further, that the specified ingredients
are readily available in the necessary timeframe.

 

            (b) Boston Beer has the right to reject batches of the Products
which it determines to taste materially different from representative sample of
the Products. Boston Beer shall cooperate with High Falls [*]. Rejected Product
shall not adversely affect Boston Beer's volume requirements set forth in
Section 5 above. Failure to produce consistently within Boston Beer taste
profile is a production and contract default. Taste profile is determined at the
sole discretion of Boston Beer.

 

            (c) The Products shall be brewed and packaged according to Boston
Beer's specifications, including the maintenance of standards and quality
control programs furnished from time to time to High Falls in writing by Boston
Beer. Boston Beer shall have ultimate responsibility and authority over every
detail of the production process for the Products, with such responsibility and
authority as to those parameters affecting beer taste and quality to be the same
as if Boston Beer were the owner of the Brewery. Boston Beer shall, have the
right, upon reasonable notice, to monitor and review the practices and
procedures of High Falls in the production and packaging of the Products and
inspect the Brewery. If a decision made by Boston Beer in the exercise of its
authority under this subsection 13(c) results in [*], High Falls shall be
entitled [*]. In addition, in the exercise of its authority under this
subsection 13(c), Boston Beer shall not interfere with High Falls's production
process for its own proprietary brands or other contract products.

 

            (d) Consistent with the provisions of subsection 13(c), High Falls
and Boston Beer will, in any and all public statements or comments, recognize
that Boston Beer controls the ingredients, recipe, brewing processes and
procedures and quality parameters for all Products produced for Boston Beer by
High Falls, and that Boston Beer is the brewer of all such Products and that
Boston Beer has made substantial investments in the Brewery. Neither Party will
make any public statements inconsistent with the foregoing.

 

            (e) An annual quality audit of High Falls' compliance with its
obligations under Sections 13(a) and (c) above shall be conducted at Boston
Beer's expense by [*] (or such other independent consultant as may be selected
by Boston Beer, subject to the reasonable approval of High Falls). If the score
of the audit decreases below acceptable levels, as reasonably determined by the
consultants, High Falls shall have a period of [*] days to remedy and initiate a
second audit of those areas in which High Falls failed in the initial audit.
Volumes forecasted but not produced during this period due to the results of the
audit shall be treated as capacity used for the purposes of calculating
available capacity under 1 (d) (i). Failure to achieve an acceptable score on
the second audit shall constitute a High Falls' production and contract default.
The first such audit may take place prior to beginning brewing under this
agreement.

 

      14. TRADEMARKS.

 

            (a) High Falls acknowledges that no trademark or trade name rights
in SAMUEL ADAMS, SAM ADAMS, TWISTED TEA, "The Boston Beer Company," "Twisted Tea
Brewing Company" and any other trademarks, trade names, domain names, service
marks, logos or other intellectual property of Boston Beer (collectively, the
"Trademarks") are granted by this Agreement.

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 12 of 21

 

            (b) Boston Beer hereby represents, warrants and covenants to High
Falls that it has and will maintain its right to use the Trademarks and will
indemnify and hold harmless High Falls from any alleged infringement by any
party against High Falls including, but not limited to, High Falls's reasonable
costs of legal expenses.

   

      15. COMPETING PRODUCTS.

 

            (a) High Falls will not at anytime use the brewing formula for the
Products which Boston Beer has supplied to High Falls or any yeast supplied to
High Falls by Boston Beer to produce a malt beverage product for itself (or any
of its affiliates) or on behalf of any unaffiliated person.

 

            (b) Boston Beer acknowledges that High Falls is currently in the
business of brewing craft and specialty malt beverage products, both for itself
and on behalf of other unaffiliated persons, that are similar to and compete
with the Products, and Boston Beer agrees that nothing in this December 2004
Agreement shall prevent High Falls from continuing or expanding its craft and
specialty business or its contract brewing business, provided that High Falls
shall not intentionally copy the brewing formula for the Products or use any
yeast supplied to High Falls by Boston Beer to produce craft and specialty
products for itself, any of its affiliates, or for any third parties. Further,
High Falls shall use its best efforts to ensure that any production, whether for
itself, its affiliates, or other unaffiliated persons, shall not diminish in any
material respect the quality or frequency of the brewing, packaging, shipping or
other levels of service provided by High Falls to Boston Beer prior to the
Effective Date.

 

      16. RIGHTS OF OFFSET.

 

      In addition to Boston Beer's rights under Section 5(d) above, the parties
acknowledge and agree that, to the extent a Party is at any time owed money by
the other Party that is either immediately due and payable or is overdue, such
Party may set off such amount against any monies owed by such Party from time to
time to such other Party, said set-off to be accomplished by written notice to
such other Party effective upon being sent.

 

      17. LIMITATION PERIOD ON CLAIMS.

 

      All claims hereunder must be brought no later than [*] after such claims
arose or the Party having such claim shall be deemed to have waived and forever
released it; provided that for this purpose, a claim will be deemed to have
arisen at the time the Party asserting the claim first became aware of it.

 

      18. FINANCIAL STATEMENTS.

 

      High Falls shall provide Boston Beer's chief executive officer, chief
operating officer, chief financial officer or controller with access to its
unaudited financial statements every [*] months, including income statements,
profit and loss statements and balance sheets within [*] days after the end of
[*] each year, and annual audited financial statements within [*] days of the
end of each fiscal year. Boston Beer will keep such information confidential in
accordance with the provisions of Section 27.

 

      19. Notices.

 

      All notices required herein shall be given by registered airmail, return
receipt requested, or by overnight courier service, in both cases with a copy
also sent by telecopier or email, to the following addresses (unless change
thereof has previously been given to the Party giving the notice) and shall be
deemed effective when received:

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 13 of 21

   

If to Boston Beer:

Jeffrey D. White, COO, and

   

Martin F. Roper, President and CEO

   

Boston Beer Corporation

   

75 Arlington Street

   

Boston, MA 02116

   

Fax: (617) 368-5553

   

martin.roper@bostonbeer.com

   

jeff.white@bostonbeer.com

       

with a copy to:

Frederick H. Grein, Jr., Esq.

   

Nixon Peabody LLP

   

100 Summer Street

   

Boston, Massachusetts 02110

   

Fax: (866) 369-4741

   

fgrein@nixonpeabody.com

       

If to High Falls:

Samuel T. Hubbard, Jr., Chairman and CEO and

   

John B. Henderson, President and COO

   

High Falls Brewing Company, LLC

   

445 St. Paul Street

   

Rochester, NY 14605

   

Fax: (585) 235-1964

   

sthubbard@genbrew.com

   

jhenderson@genbrew.com

       

with a copy to:

Michael C. Dwyer, Esq.

   

Harter, Secrest & Emery LLP

   

1600 Bausch & Lomb Place

   

Rochester, New York 14604-2152

   

Fax: 585-232-2152

   

mdwyer@hselaw.com

   

      20. Successors and Assigns.

 

      This December 2004 Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Parties, but shall not be assigned
by any Party, whether by merger, consolidation, reorganization, operation of law
or otherwise, without the prior written consent of the other Party, which
consent will not be unreasonably withheld. Notwithstanding the foregoing, Boston
Beer may assign this December 2004 Agreement without the consent of High Falls
to any corporation or other entity that succeeds to all or substantially all of
Boston Beer's business and assets, provided that the successor corporation or
other successor entity taking assignment of this December 2004 Agreement is
reasonably capable of performing all of Boston Beer's obligations hereunder. No
failure of a Party to consent to a proposed assignment of this December 2004
Agreement by the other Party shall be deemed unreasonable if such Party believes
in good faith that the proposed assignee is not capable of performing the
financial or production obligations of the Party proposing to assign this
December 2004 Agreement. Permitted assignment of this December 2004 Agreement
and assumption by the assignee of such obligations shall relieve the assigning
Party of its financial obligations hereunder, including its indemnification
obligations under this December 2004 Agreement.

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 14 of 21

 

      21. Governing Law.

 

      This December 2004 Agreement shall be interpreted and construed in
accordance with the laws of the State of New York.

 

      22. Execution in Counterparts.

 

      This December 2004 Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original but all of which together shall
constitute one and the same document.

 

      23. Amendments.

 

      No amendment, change or modification of any of the terms, provisions or
conditions of this December 2004 Agreement shall be effective unless made in
writing and signed or initialed on behalf of the Parties hereto by their duly
authorized representatives.

 

      24. No Third Party Beneficiaries.

 

      High Falls and Boston Beer agree that this December 2004 Agreement is
solely for their benefit and it does not nor is it intended to create any rights
in favor of, or obligations owing to, any person not a Party to this December
2004 Agreement.

 

      25. Merger; Separability.

 

      This December 2004 Agreement terminates and supersedes all prior formal or
informal understandings between the Parties with respect to the subject matter
contained herein. Should any provision or provisions of this December 2004
Agreement be deemed ineffective or void for any reason whatsoever, such
provision or provisions shall be deemed separable and shall not effect the
validity of any other provision.

 

      26. Arbitration.

 

      Any controversy or claim arising out of or relating to this December 2004
Agreement, or the breach hereof, with the exception of any claim for a temporary
restraining order or preliminary or permanent injunctive relief to enjoin any
breach or threatened breach hereof, shall be settled by binding arbitration to
be conducted by the American Arbitration Association ("AAA") in New York City in
accordance with the Optional Procedures for Large Complex Commercial Disputes
(the "Complex Procedures"), and to the extent any such matter is not addressed
by the Complex Procedures, in accordance with the Commercial Arbitration Rules
of applying the laws of New York. The parties agree that (i) such arbitration
shall be conducted by a panel of three arbitrators experienced in commercial
controversies, (ii) discovery shall not be permitted except as pursuant to the
Complex Procedures, or where applicable the Commercial Arbitration Rules off
AAA, and (iii) no punitive or exemplary damages shall be awarded. The parties
also agree that the parties' respective rights to terminate this December 2004
Agreement in the event of a breach by the other party of its obligations
thereunder shall be suspended pending the resolution of any dispute with respect
to the asserted breach, and each party shall continue to perform its obligations
under this December 2004 Agreement, until the dispute is resolved. (The
preceding sentence shall not affect any party's right to terminate that is not
based upon a breach.) Any award rendered by the arbitrators shall be final and
binding on the parties, and judgment may be entered on it in any court of
competent jurisdiction as otherwise provided by law; provided that, if

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 15 of 21

 

the decision of the arbitrators was to affirm the existence of a default or
breach, the non-prevailing party shall be afforded a period of forty-five (45)
days after the decision of the arbitrators is rendered to cure the default or
breach or such longer cure period as may be determined appropriate by the
arbitrators. In the event of any such arbitration (including, without
limitation, any arbitration relating to the interpretation or enforcement of
this December 2004 Agreement), the prevailing party or parties shall be entitled
to recover from the other party or parties all reasonable attorneys' fees and
expenses incurred in connection therewith, to the extent determined appropriate
and so awarded by the arbitrators.

 

      27. Confidentiality.

 

      High Falls and Boston Beer acknowledge that they are or will be engaged in
competition with one another and engaged in transactions with other parties in
the industry in which they do business; and misuse by either party of
information provided to it by the other in connection with the transactions
contemplated by this December 2004 Agreement could have a most serious impact on
the other's competitive position. Therefore, in consideration of Confidential
Information, as hereinafter defined, previously exchanged between the parties,
and in order to induce each party to make available and known to the other
certain Confidential Information in connection with the transactions
contemplated herein, the Parties agree as follows:

 

            (a) Confidential Information" shall include recipes, brewing
processes and procedures, quality perimeters, sources of supply, forecasts,
production plans, financial information, unpublished business plans, research,
inventions, know-how, trade secrets, present and future products, processes
and/or customers.

 

            (b) Confidential Information shall not include any information
which:

 

                  (i) was previously known to the other Party, other than as a
result of the transactions referred to herein and free of any obligation to keep
it confidential; or

 

                  (ii) is or becomes publicly known through no wrongful act or
failure to act of the other Party; or

 

                  (iii) was or is independently developed by the other Party
without the use of any information that would otherwise be Confidential
Information, as shown by records maintained in the ordinary course of the
developing Party's business; or

 

                  (iv) is disclosed pursuant to a statute, regulation or the
order of a court of competent jurisdiction provided the Party from whom the
production is required previously notifies the other Party.

 

            (c) Each Party shall:

 

                  (i) use the Confidential Information only in connection with
the transactions contemplated in this Agreement, and for no other purpose
whatsoever;

 

                  (ii) restrict disclosure of the Confidential Information
solely to those of its officers, directors, members, managers and employees, or
its agents (all under similar restrictions of confidentiality) with a need to
know, and permit such individuals or agents to use the Confidential Information
only in connection with the transactions contemplated in this Agreement;

 

                  (iii) use and require its officers, directors, members,
managers, employees and agents, (including, in the case of Boston Beer, its BBC
Brewmasters and in the case of High Falls

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 16 of 21

 

each of its Brewmasters) to use at least the same degree of care to protect the
Confidential Information as is used with comparable confidential information;
and advise its officers, directors, members, managers, employees and agents,
(including, in the case of Boston Beer, its BBC Brewmasters and in the case of
High Falls each of its Brewmasters) who receive the Confidential Information
that they may only use, and are required to protect, such Confidential
Information as set forth above.

 

                  (iv) As required by Section 7( c) above, Boston Beer shall
cause each of the BBC Brewmasters to execute personally a written
confidentiality agreement consistent with Section 7 (c ) and this section 27.
Similarly, High falls shall cause each of its brewmasters to execute a written
confidentiality agreement consistent with this Section 27.

 

            (d) The obligations of the Parties hereunder shall survive the
termination of this Agreement.

 

            (e) The Parties agree to maintain in confidence the material terms
and conditions contained in this December 2004 Agreement and related documents,
provided that Boston Beer shall have the right to disclose any or all of such
terms and conditions, in its discretion in its reports filed with the Securities
and Exchange Commission, including the right to file such documents as exhibits
to such a report.

   

      IN WITNESS WHEREOF, the parties have executed this December 2004
Agreement, effective as of the Effective Date.

 

Witness:

BOSTON BEER CORPORATION

   

/s/ Laura Boynton

 

By:

/s/ Jeffrey D. White



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

     

Jeffrey D. White Chief Operating Officer

   

Witness:

HIGH FALLS BREWING COMPANY, LLC.

   

/s/ John B. Henderson

 

By:

/s/ Samuel T. Hubbard, Jr.



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

     

Samuel T. Hubbard, Jr., Chairman and

     

Chief Executive Officer

     

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 17 of 21

 

Schedule 1

 

Products

 

[*]

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 18 of 21

 

Schedule 2

 

(Page 1 of 3)

 

Fixed Charge

 

      The Fixed Charge set forth below for Products packaged in bottles, shall
be per unit of twenty-four loose 12-ounce bottles, 4/6 12-ounce bottles, 2/12 12
ounce bottles in a tray or twelve 22-ounce bottles (in each instance, a "Case
Unit;" it being the intent that the Fixed Charge for other 22-ounce package
configurations produced by High Falls be prorated) plus an amount per Case Unit
to be agreed upon from time to time which reflects the savings inuring to the
benefit of Boston Beer (currently $[*] per case) if High Falls uses bulk glass
in its production process as opposed to set-up glass used as of the date hereof
by High Falls.

 

      The Fixed Charge set forth below for Products packaged in kegs is for
one-half barrel (15.5 U.S. gallons) or one-quarter barrel (7.75 U.S. gallons)
kegs (individually referred to as a "Keg" and collectively referred to as
"Kegs").

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 19 of 21

 

Schedule 2

 

(Page 2 of 3)

 

[*]

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 20 of 21

 

Schedule 2

 

(Page 3 of 3)

 

[*]

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Page 21 of 21

 

Schedule 3

 

Annual Forecast for Calendar Year 2005

 

[*]

   

[*] Indicates that information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

